UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-1771


CYNTHIA ROSEBERRY-ANDREWS,

                Plaintiff - Appellant,

          v.

SCHELL & KAMPETER, INC.,     d/b/a   Diamond   Pet   Foods,   Inc.;
DIAMOND PET FOODS, INC.,

                Defendants – Appellees.



                             No. 17-1167


CYNTHIA ROSEBERRY-ANDREWS,

                Plaintiff - Appellant,

          v.

SCHELL & KAMPETER, INC.,     d/b/a   Diamond   Pet   Foods,   Inc.;
DIAMOND PET FOODS, INC.,

                Defendants – Appellees.



Appeals from the United States District Court for the District
of Maryland, at Greenbelt.   George J. Hazel, District Judge.
(8:15-cv-01503-GJH)


Submitted:   March 9, 2017                 Decided:     March 14, 2017


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.
No. 16-1771 dismissed; No. 17-1167 affirmed by unpublished per
curiam opinion.


Cynthia Roseberry-Andrews, Appellant Pro Se.  Mark J. Strong,
LAW OFFICES OF JONATHAN P. STEBENNE, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      In   these      consolidated        appeals,          Cynthia    Roseberry-Andrews

seeks    to   appeal     the       district         court’s      orders     dismissing     her

complaint     without        prejudice         and    denying        her    motion   for    an

enlargement      of    the    appeal      period.           We     grant    the   Appellees’

motion to dismiss the appeal and dismiss the appeal in No. 16-

1771 for lack of jurisdiction because the notice of appeal was

not     timely   filed       and    the    district          court    denied      Roseberry-

Andrews’ motion to enlarge the appeal period.                                We affirm the

court’s order in No. 17-1167 denying Roseberry-Andrews’ motion

to enlarge the appeal period.

      Parties      are    accorded        30        days    after     the    entry   of    the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                                 “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”         Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on May

2, 2016.      The notice of appeal was filed on July 1, 2016, beyond

the     30-day   appeal       period.           The        court    subsequently      denied

Roseberry-Andrews’ motion to enlarge the appeal period.                              Because

Roseberry-Andrews failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we grant

                                                3
the Appellees’ motion to dismiss and dismiss the appeal in No.

16-1771.

     We review the denial of a motion to enlarge the time to

appeal for abuse of discretion.          See Thompson v. E.I. DuPont de

Nemours & Co., Inc., 76 F.3d 530, 532 (4th Cir. 1996) (reviewing

district court’s denial of motion for an enlargement of time to

file an appeal for abuse of discretion).               We conclude that the

district court did not abuse its discretion denying Roseberry-

Andrews’ motion for an enlargement of time to file an appeal.

Accordingly, we affirm the court’s order in No. 17-1167.

     We grant the Appellees’ motion to dismiss and dismiss the

appeal in No. 16-1771.        We affirm the district court’s order in

No. 17-1167.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument   would   not    aid   the   decisional

process.

                                                   No. 16-1771 DISMISSED;
                                                     No. 17-1167 AFFIRMED




                                     4